Case: 13-40130      Document: 00512469692         Page: 1    Date Filed: 12/12/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 13-40130                          December 12, 2013
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk


In the Matter of:     CLOVIS PRINCE,

                                                  Debtor

-----------------------------------------

CLOVIS PRINCE,

                                                 Appellant,
v.

MICHELLE H. CHOW, CHAPTER 7 TRUSTEE,

                                                 Appellee.



                   Appeal from the United States District Court
                        for the Eastern District of Texas
                            U.S.D.C. No. 4-12-CV-645


Before STEWART, Chief Judge, and JOLLY and SOUTHWICK, Circuit
Judges.
PER CURIAM:*



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 13-40130        Document: 00512469692           Page: 2      Date Filed: 12/12/2013


                                         No. 13-40130

       This appeal arises out of an adversary proceeding in which Michelle
Chow (“Chow”), Trustee of the bankruptcy estates for Clovis L. Prince
(“Prince”), Crown Project Management, Inc. (“Crown”), and C. Prince &
Associates Consulting, Inc. (“Prince Consulting”) (collectively, “Debtors”), sued
Prince and Katherine M. Robinson as Trustees of the Clovis L. Prince,
Katherine M. Robinson and Tamika D. Prince Trust (the “Trust”); Katherine
M. Robinson (“Robinson”) individually; and P&A Real Estate, Inc. (“P&A”).
Chow sued in order to, inter alia, avoid several transfers of real property to the
Trust as fraudulent. The bankruptcy court entered a final judgment ordering
that transfers of certain properties be avoided, and the district court dismissed
Prince’s subsequent appeal of the bankruptcy court’s order for lack of standing.
Prince appealed the district court’s ruling.                 For the reasons herein, we
AFFIRM.
                                                I.
       The Debtors filed petitions for relief under Chapter 7 of the Bankruptcy
Code in November 2009. 1            As Trustee of the debtors’ estates, Chow filed a
complaint in bankruptcy court alleging that in the four years before filing for
bankruptcy, the Debtors transferred several properties to the Trust or P&A.
She alleged, inter alia, that the Trust and P&A provided no consideration for
the transfers and that the transfers were made to hinder, delay, and defraud
creditors.     She sued Prince 2 and Robinson as trustees of the Trust in
bankruptcy court, seeking to avoid the transfers.
       On September 18, 2012, the bankruptcy court entered final judgment,
ordering that the transfers of certain properties to the Trust be avoided as
fraudulent. On October 10, 2012, Prince appealed the entry of final judgment


1 Prince wholly owns Crown and Prince Consulting. The Debtors filed separate petitions, but the
bankruptcy court later decided to administer the cases jointly.
2 Prince was the trustee of the Trust until April 16, 2010.


                                                2
     Case: 13-40130         Document: 00512469692            Page: 3      Date Filed: 12/12/2013


                                          No. 13-40130

to the district court.           Chow filed a motion to dismiss Prince’s appeal,
maintaining that Prince lacked standing to appeal because the bankruptcy
court did not enforce any rights or award any remedies against him as an
individual and, thus, he was not directly adversely affected by the bankruptcy.
The district court agreed. Prince timely appealed, pro se.
       On appeal, Prince argues that under the applicable “person aggrieved”
test, he has standing to challenge the bankruptcy court’s order. See In re Coho
Energy Inc., 395 F.3d 198, 202 (5th Cir. 2004). In short, he contends that his
status as a debtor confers this standing. Thus, Prince is appealing as an
individual, not as Trustee of the Trust. 3
                                                 II.
       We review a district court’s dismissal for lack of standing de novo.
Joffroin v. Tufaro, 606 F.3d 235, 238 (5th Cir. 2010).
       Courts use the “person aggrieved” test to determine whether a party has
standing in bankruptcy court. In re Coho Energy Inc., 395 F.3d at 202; see
Schum v. Zwirn Special Opportunities Fund LP (In re The Watch Ltd.), 257 F.
App’x 748, 749 (5th Cir. 2007) (per curiam) (unpublished); Diaz v. Stone, No.
5-10-74, 2011 WL 1882790, at *2 (S.D. Tex. May 17, 2011). This “is an even
more exacting standard than traditional constitutional standing.” In re Coho
Energy Inc., 395 F.3d at 202. It requires that the party “show that he was
directly and adversely affected pecuniarily by the order of the bankruptcy
court.”     Id. at 203 (internal quotation marks omitted).                       “[T]he putative
appellant shoulders the burden of alleging facts sufficient to demonstrate that
it is a proper party to appeal.”              Rohm & Hass Texas, Inc. v. Ortiz Bros.
Insulation, Inc., 32 F.3d 205, 208 (5th Cir. 1994).


       3  In his opening brief, he states that “Prince was representing himself, an [sic] advising the
courts as the debtor. . . .”


                                                  3
    Case: 13-40130    Document: 00512469692     Page: 4   Date Filed: 12/12/2013


                                 No. 13-40130

      Here, we agree with the district court that Prince, as an individual, has
no standing to appeal. As the district court explained, Chow did not file suit
against Prince in his individual capacity and the bankruptcy court’s judgment
did not “directly and adversely” affect him.


                                      III.
      Accordingly, we AFFIRM the district court’s dismissal for lack of
standing.




                                       4